DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present examination is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 47-63 are pending (claim set as filed on 04/30/2020).

Priority
This application is a CON of 15/786,937 (now abandoned) filed on 10/18/2017 which is a CON of 15/353,347 (now U.S. Patent no. 9,855,296) filed on 11/16/2016 which is a CON of 12/598,287 (now U.S. Patent no. 9,603,872) filed on 09/08/2010 which is a 371 of PCT/US08/05627 filed on 05/02/2008 which has a provisional 60/927,240 filed on 05/02/2007.

Information Disclosure Statement
	The Information Disclosure Statement filed on 04/30/2020 has been considered.

Drawings
	The drawings filed on 04/30/2020 have been accepted.

Claim Rejections - 35 USC § 112(a), Scope of Enablement
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 47-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of disorders arising from mitochondrial dysfunction based on mitochondrial structural abnormalities, does not reasonably provide enablement for base claims 47 and 57’s broad phrase of “A method of treatment” of unspecified conditions or disorders. In other words, the broad phrase is limitless to any disease or disorder. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and sure the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount ofexperimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 
1As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands', 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
            1)  the nature of the invention,
            2)  the breadth of the claims,
            3)  the state of the prior art,
            4)  the predictability or unpredictability of the art,

            6) the amount of direction or guidance provided,
            7)  the presence or absence of working examples,
            8) the quantity of experimentation necessary


These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108,427 F.2d 833,839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands" factors are relevant to the instant fact situation for the following reasons:
1) The nature of the invention and 2) the breadth of the claims
As stated above, base claims 47 and 57’s broad preamble phrases of “A method of treatment” are directed to unspecified conditions or disorders. In other words, the broad phrases are limitless to any disease or any disorder or any patient population.
Additionally, the claims do not recite any therapeutically effective amount or concentrations.

The instant specification discloses treatment of disorders arising from mitochondrial dysfunction based on mitochondrial structural abnormalities (see instant pre-grant specification at ¶ [0006]-[0010], [0019], [0027]).

3) the state of the art, 4) unpredictability of the art and 5) the relative skill of those in the art
The relative skill of those in the art is high, generally that of biochemist or neurobiologist. That factor is outweighed however by the unpredictable nature of the art. 


There is no way for one skill in the art to know, a priori, how to treat all types of diseases or disorders (in other words, any disease or disorder with no known association with mitochondrial dysfunction) with a reasonable expectation of results. Thus, the state of the prior art does not support the broad scope of the above claims.

6)  the amount of direction and guidance provided and 7) the presence and absence of working examples
There appears to one working example of treating a patient population of bipolar disease in Example 1 of the instant specification. Thus, there is no other guidance to treat any disease or disorders with no known association with mitochondrial dysfunction abnormalities. 

8)  The quantity of experimentation necessary
Because of the known unpredictability of the art and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the 

Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997).            To practice the invention of the instant claims requires undue experimentation due to the unpredictability of various diseases and the lack of direction from Applicant regarding treatment thereof, and would therefore require undue experimentation. The amount of experimentation required in order to the claimed invention would require inventive effort and extensive experimental burden. In light of the above discussion, the instant claims do not comply with the enablement requirement of 35 U.S.C. §112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success. 
Examiner’s note: it is suggested that Applicant claim the appropriate patient population supported by the instant specification. However, if the claims are amended such that they recite various or multiple embodiments of different or distinct disease states, the Examiner may require an election of species. 

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation from 35 U.S.C. 102(b)

“(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.”
Claims 47-63 are rejected under 35 U.S.C. 102(b) as being anticipated by Newell Rogers (WO 2004/100773 A2 - cited in the IDS filed on 04/30/2020). 
	Rogers’ general disclosure relates to “diagnostic and therapeutic methods and related products for chromosomal disorders such as Down Syndrome. The methods and products are
useful, for example, for identifying a risk of Down Syndrome and methods of mitigating
that risk. The methods also are useful for other therapies where it is desirable to manipulate mitochondria such as tissue generation” (see abstract & page 1, lines 5-9).
	Regarding claims 47 and 57, Rogers discloses the terms treat or treating refer to preventing the development of a disease, reducing the symptoms of disease, and/or inhibiting the progression of a disease (see page 20, lines 30-32). Rogers teaches “A method of modifying an oocyte or embryonic cell is provided according to other aspects. The method involves microinjecting a heterologous mitochondria into an oocyte or embryonic cell wherein the heterologous mitochondria is capable of achieving at least normal levels of mitochondrial membrane potential in the oocyte or embryonic cell. In some embodiments the heterologous mitochondria is microinjected in vitro and the oocyte or embryonic cell is then implanted into a subject” (see pages 2-3, lines 30-6; page 18, lines 28-30; and page 21, lines 5-13). Rogers teaches compositions of the invention may be combined, optionally, with a pharmaceutically-acceptable carrier wherein the term ‘carrier’ denotes an organic or inorganic ingredient, natural or synthetic, with which the active ingredient is combined to facilitate the application (see pages 24-25, lines 29-2). 
Regarding claims 48-51 and 58-59, Rogers teaches “the compositions useful in the invention may be formulated or unformulated. In general, the delivery formulations useful in the invention include colloidal dispersion systems, carriers, biological vectors, and any other type of 
Regarding claims 52-54 and 60-61, Rogers teaches “One method of replacing the defective mitochondria is by microinjection. Mitochondria from healthy cells can be isolated and transferred to the oocyte or embryo. Mitochondria from young donors are generally healthy, but the mitochondria can be assessed by detection of mitochondrial membrane potential or for the presence of deletions to establish that they are healthy prior to transfer. Alternatively mitochondria may be isolated from cells of the recipient (i.e. maternal or embryonic cells) and then modified to become normal” (see page 11, lines 1-13). The subject can be humans and generally the subject is a maternal subject (see page 8, lines 28-31). Rogers teaches an “ex vivo method is performed on cells that are isolated from bodily fluids such as peripheral blood (hematopoietic) or bone marrow, but may be isolated from any source of cells. When returned to the subject, the manipulated cell will have microinjected mitochondria” (see page 21, lines 5-13). Rogers teaches the methods of microinjecting mitochondria into the stem cells to repair metabolic function of the cell (see pages 13-14, lines 20-2). One of ordinary skill would at once envisage mitochondria isolated from hematopoietic or bone marrow stem cells (MPEP 2131.02 (III)). Claim interpretation: the phrase “mitochondria isolated from cells” is interpreted analogous to a product-by-process limitation nested or within a process of treatment claim, 
Regarding claims 55-56 and 62-63 pertaining to the route of administration, Rogers teaches the administration is parenteral which includes systemic (see page 25, lines 11-20 and 30-32). Rogers teaches the administration is local (see page 24, lines 12-13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 47-49, 55, 57-58, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-8 of US Patent no. 9,603,872 (parent application no. 12/598,287). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘872 is a narrower specie that anticipates the instant broader claims. Patent no.‘872 teaches “A method for delivering mitochondria in vivo into a brain cell of a subject, said method comprising: (i) providing a composition comprising a suspension of liposome packaged isolated and substantially pure mitochondria isolated from cells and separated from non-mitochondrial cellular constituents, wherein the combined mass of the non-mitochondrial cellular constituents are less than 5% of the mass of the mitochondria in the composition; and (ii) intramuscularly or intravenously administering to said subject said composition, thereby delivering mitochondria into the brain cell” (see claims 1 and 7-8 of ‘872). 

Claims 47, 52-58, and 60-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 13-16, 18, and 20 of US Patent no. 9,85,296 (parent application no. 15/353,347). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘296 is a narrower specie that anticipates the instant broader claims. Patent no. ‘296 teaches “A method for enhancing cardiac or cardiovascular function in a human subject in need thereof, said method comprising administering to said subject a pharmaceutical composition comprising isolated and substantially pure mitochondria in an amount sufficient to enhance said cardiac or cardiovascular function, wherein said mitochondria are syngeneic mitochondria or allogeneic mitochondria” (see claims 1, 5, and 16 of ‘296). 
Regarding claims 55-56 and 62-63, ‘296 teaches wherein said mitochondria are administered systemically (see claim 4 of ‘296); or wherein the pharmaceutical composition is administered by local injection into cardiac muscle (see claim 20 of ‘296).
Regarding claims 52-54 and 60-61, ‘296 teaches wherein the mitochondria are isolated from marrow-derived adult progenitor cells, stem cells, precursor cells, or skeletal muscle cells (see claims 13-15 and 18 of ‘296).

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653